DETAILED ACTION
This communication is response to the application filed 12/15/2020. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/373,005, filed on 12/08/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-transitory subject matter, an abstract idea.

Based upon consideration of all Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 is/are determined to be directed to an abstract idea. The rationale for this determination is explained below:
Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.
The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the 
Under step I of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 8, and 15 are directed to a method and apparatus, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1, 8, and 15 are determined to be directed to ineligible subject matter based on the following analysis/guidance:
Under step 2A prong I of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea mapping client signal into 
Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al.
Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind.
Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
Additional elements of claims 1 that potentially integrate the exception include the “transmitter”. Apparatus claims 8 and 15 further indicates that the functions are performed using a “computer hardware” and computer-readable medium comprising executable instructions further indicates that a processor executes instructions to perform the recited functions. While there is no recitation of a processor or other technical element in claim 1, Examiner assumes the transmitter is inclusive of a processor as indicated by claims 8 and 15. With respect to the recited “processor”, the claims introduce the technical elements in a general manner not specifically ties to processing steps which serve to perform the claimed method steps.
With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2103.05(f); and/or Generally 
Each of the above noted limitations states a result (e.g., mapping client signal to channel.) as associated with a respective “processor” or “transmitter”. Beyond the general statement that a processor and/or transmitter is tethered to the claimed functions/steps, the limitations provide no further clarification with respect to the functions performed by the “processor” and “transmitter” in producing the claimed result. A recitation of “transmitter” or “by a processor”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it” and/or constitutes a general, nondescript indication that the inventive steps are performed in a computing environment. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., determining and identifying profiles of known individuals), and sending and receiving information over a network.
Accordingly, claims 1, 8, and 15 is reasonably understood to be conducting standard, and formally manually performed process of determining mapping signal into channel and transmitting/demapping the signal using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and/or transmitting information over a computer network.
Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:
In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
In accordance with all relevant considerations and aligned with previous findings of the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself.
Independent claims 8 and 15, directed to an apparatus for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. Dependent claims 2-7, 9-14, and 16-20 are also rejected based on the analysis above.
Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,887,020 (hereafter Patent ‘020). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are claiming the same limitations with minor difference. Applicant merely broadens the independent claims of Patent ‘020 to arrive at the independent claims of the current application. All the limitations of the claims of the current application are transparently found in the claims of Patent ‘020.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,256,915 (hereafter Patent ‘915). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims of the current application are transparently found in the claims of Patent ‘915. Applicant merely omit some of the limitations of the independent claims of Patent ‘915 to arrive at the independent claims of the current application. Thus, the claims of Patent ‘915 encompass the claims of the current application.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,531,477 (hereafter Patent ‘477). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are obvious variant of each since applicant merely broadens the independent claims of Patent ‘477 to arrive at the independent claims of the current application. Thus, the claims of the Patent ‘477 encompass the claims of the current application.

Regarding claims 1 and 8, applicant broadens claims 1 and 6 of Patent ‘477, by removing "modulating the N OTUsubs onto one or more optical carriers; and sending the one or more optical carriers onto a same fiber for transmission” to arrive at the claims 1 and 8.

Regarding claim 15, applicant broadens claims 11 and 14 of Patent ‘477, by removing "demodulating N optical sub-channel transport units (OTUsubs) out of the one or more optical carriers; aligning the N OTUsubs” to arrive at the claim 15.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ 2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED; May 30, 2001).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. 2009/0169204 to Meagher et al. (hereafter Meagher) in view of US Pub. 2012/0246537 to Kubo et al. (hereafter Kubo).

Regarding claim 1, Meager discloses a method for transmitting a client signal in an optical transport network (OTN) (see Meagher, ¶ 0001: transmitting client signal in optical network), the method comprising: 
mapping, by a transmitter, the client signal into a variable-rate frame optical channel transport unit-N (OTU-N) (see Meagher, Fig 2; Fig 4; Fig 6; ¶ 0027: the present invention provides frame-interleaving systems and methods for Optical Transport Unit K 
sending, by the transmitter, the OTU-N to a fiber (see Meagher, ¶ 0028-¶ 0029).

However, Kubo discloses mapping, by a transmitter, the client signal into a variable-rate frame optical channel transport unit-N (OTU-N) (see Kubo, ¶ 0020: The OTUk frame generator 101 maps a client transmission signal into an OTUk frame and adds information necessary for frame synchronization and maintenance control, to thereby generate an optical transmission frame; ¶ 0025: the OTUk frame generator 101 first maps a client transmission signal to the payload of FIG. 4(a) and adds various pieces of overhead information to the OH), wherein a rate of the OTU-N is N times a preset reference rate, and N is a configurable positive integer (see Kubo, ¶ 0006: Regarding the transmission rate of an OTUk frame for client signals of different signal types, for example, the OTU4 frame for a 100 Gb/s client signal has a transmission rate of 111.8 Gb/s, which is about 2.6 times a transmission rate of 43.0 Gb/s of the OTU3 frame for a 40 Gb/s client signal; ¶ 0020: the size of an FEC redundant area of an FEC frame for storing client signals of different signal types is adjusted in accordance with the client signals so that the relationship (ratio) between the transmission rates of the FEC frame for the respective client signals is adjusted to an approximately N-multiple (N is a positive natural number). In FIG. 2, an optical channel transport unit-k (OTUk) framer 10 includes an OTUk frame generator 101 and an OTUk frame terminator 103).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the above teaching as taught by Kubo and incorporate it into the system Meagher in order provide high-quality and high-speed optical network (see Kubo, ¶ 0007).

Regarding claim 2, Meagher in view of Kubo discloses the method according to claim 1, wherein comprises: splitting, by the transmitter, the OTU-N into N optical sub-channel transport units (OTUsubs), wherein a rate of each OTUsub equals a reference rate (see Meagher, Fig 2; Fig 4; Fig 6; ¶ 0027: the present invention provides frame-interleaving systems and methods for Optical Transport Unit K (OTUK) (i.e. Optical Transport Unit 4 (OTU4)), 100 Gb/s Ethernet (100 GbE), and other 100 Gb/s (100 G) optical transport enabling multi-level optical transmission. The frame-interleaving systems and methods of the present invention support the multiplexing of sub-rate clients, such as 10.times.10 Gb/s (10 G) clients, 2.times.40 Gb/s (40 G) plus 2.times.10 G clients, etc., into two 50 Gb/s (50 G) transport signals, four 25 Gb/s (25 G) transport signals, etc. that are forward error correction (FEC) encoded and carried on a single wavelength to provide useful, efficient, and cost-effective 100 G optical transport solutions today. In one exemplary configuration, a 100 G client signal or 100 G aggregate client signal carried over two or more channels is frame-deinterleaved, followed by even/odd sub-channel FEC encoding and framing. In another exemplary configuration, a 100 G client signal or 100 G aggregate client signal carried over two or more channels is received and processed by a single 100 G FEC framer, followed by frame-deinterleaving into two or more sub-rate channels)

Regarding claim 2, Meagher in view of Kubo discloses the method according to claim 1, wherein one of the N OTUsubs includes OTU-N overhead (see Meagher, ¶ 0005; ¶ 0031: the OTUK frame 10 includes frame alignment (FAS) bytes 12, multi-frame 

Regarding claim 3, Meagher in view of Kubo discloses the method according to claim 1, wherein the OTU-N comprises N OTUsubs, and one of the N OTUsubs comprises an OTU-N overhead (see Meagher, ¶ 0005; ¶ 0031: the OTUK frame 10 includes frame alignment (FAS) bytes 12, multi-frame alignment (MF) bytes 14, OTUK overhead (OH) bytes 16, Optical Data Unit K overhead (ODUK OH) bytes 18, Optical Payload Unit K overhead (OPUK OH) bytes 20, Optical Payload Unit (OPU) payload bytes 22, and FEC bytes 24 arranged over a plurality of rows 26 and columns 28).

Regarding claim 4, Meagher in view of Kubo discloses the method according to claim 3, wherein the OTU-N overhead of the one of the N OTUsubs comprises an OTU-N overhead for the whole OTU- N (see Meagher, ¶ 0006: client signal across N paths, each of the N paths carrying one of every N frames into which the aggregate client signal is deinterleaved. Each of the N paths include a set of Optical Transport Network (OTN) overhead for individual path operations, administration, maintenance, and provisioning (OAM&P); ¶ 0031: the OTUK frame 10 includes frame alignment (FAS) bytes 12, multi-frame alignment (MF) bytes 14, OTUK overhead (OH) bytes 16, Optical Data Unit K overhead (ODUK OH) bytes 18, Optical Payload Unit K overhead (OPUK 

Regarding claim 5, Meagher in view of Kubo discloses the method according to claim 1, wherein a frame structure of the OTU-N has 4 rows and 3824*N columns (see Meagher, ¶ 0031: the OTUK frame 10 includes frame alignment (FAS) bytes 12, multi-frame alignment (MF) bytes 14, OTUK overhead (OH) bytes 16, Optical Data Unit K overhead (ODUK OH) bytes 18, Optical Payload Unit K overhead (OPUK OH) bytes 20, Optical Payload Unit (OPU) payload bytes 22, and FEC bytes 24 arranged over a plurality of rows 26 and columns 28).

Regarding claim 6, Meagher in view of Kubo discloses the method according to claim 1, wherein N is configured based on a traffic volume of the client signal (see Meagher, ¶ 0007: receiving N transport signals distributed across N paths; and interleaving the N transport signals to form an aggregate client signal, each of the N paths carrying one of every N frames from which the aggregate client signal is interleaved. Each of the N paths include a set of Optical Transport Network (OTN) overhead for individual path operations, administration, maintenance, and provisioning (OAM&P). Each of the N paths also include a set of Optical Transport Network (OTN) overhead for coordinated path operations, administration, maintenance, and provisioning (OAM&P)).

Regarding claim 7, Meagher in view of Kubo discloses the method according to claim 1, wherein the preset reference rate is fixed for multiple types of client signals (see Meagher, ¶ 0005: the present invention provides frame-interleaving systems and methods for Optical Transport Unit K (OTUK) (i.e. Optical Transport Unit 4 (OTU4)), 100 Gb/s Ethernet (100 GbE), and other 100 Gb/s (100 G) optical transport enabling multi-level optical transmission. The frame-interleaving systems and methods of the present invention support the multiplexing of sub-rate clients, such as 10.times.10 Gb/s (10 G) clients, 2.times.40 Gb/s (40 G) plus 2.times.10 G clients, etc., into two 50 Gb/s (50 G) transport signals, four 25 Gb/s (25 G) transport signals, etc. that are forward error correction (FEC) encoded and carried on a single wavelength to provide useful, efficient, and cost-effective 100 G optical transport solutions today. In one exemplary configuration, a 100 G client signal or 100 G aggregate client signal carried over two or more channels is frame-deinterleaved, followed by even/odd sub-channel FEC encoding and framing; ¶ 0007: The aggregate client signal consists of an aggregate client signal selected from the group consisting of an Optical Transport Unit 4 (OTU4) client signal, an Optical Transport Unit K (OTUK) client signal, a constant bit rate (CBR) client signal, a 100 Gb/s (100 G) client signal, a 100 Gb/s Ethernet (100 GbE) Local Area Network (LAN) client signal, a 100 Gb/s Ethernet (100 GbE) Wide Area Network (WAN) client signal, a 100 Gb/s Ethernet (100 GbE) Generic Framing Protocol (GFP)-mapped client signal, a 10 Gb/s Ethernet (10 GbE) client signal, an Optical Channel 192 (OC192) client signal, an Optical Transport Unit 2 (OTU2) client signal, an Optical Transport Unit 2E (OTU2E) client signal, an Optical Data Unit 2 (ODU2) client signal, an 
Kubo also discloses wherein the preset reference rate is fixed for multiple types of client signals (see Kubo, ¶ 0020: the size of an FEC redundant area of an FEC frame for storing client signals of different signal types is adjusted in accordance with the client signals so that the relationship (ratio) between the transmission rates of the FEC frame for the respective client signals is adjusted to an approximately N-multiple (N is a positive natural number)).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the above teaching as taught by Kubo and incorporate it into the system Meagher in order provide high-quality and high-speed optical network (see Kubo, ¶ 0007).

Regarding claim 8, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 9, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 10, it is rejected for the same reasons as set forth in claim 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 11, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Regarding claim 12, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 13, it is rejected for the same reasons as set forth in claim 6. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 6.

Regarding claim 14, it is rejected for the same reasons as set forth in claim 7. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of 
Meagher further discloses demap a client signal from the OUT-N (see Meagher, ¶ 0039: a CBR client frame-interleaving process 120 of the present invention--with the CBR client demapped from two channels for transport. First, channel 1 50, consisting of the odd OTUK frames 34 (again illustrated in white), and channel 2 52, consisting of the even OTUK frames 36 (again illustrated in gray), are each FEC decoded by an FEC decoder 121, OH termination is performed by an OH terminator 122, and ODUK demapping is performed by an ODUK demapper 123; ¶ 0041: a client signal frame-interleaving process 140 of the present invention--with the client signal GFP demapped from two channels for transport. First, channel 1 50, consisting of the odd OTUK frames 34 (again illustrated in white), and channel 2 52, consisting of the even OTUK frames 36 (again illustrated in gray), are each FEC decoded by an FEC decoder 121, OH termination is performed by an OH terminator 122, and ODUK demapping is performed by an ODUK demapper 123).
Kubo also discloses demap a client signal from the OUT-N (see Kubo, ¶ 0009: an optical transmission framer for generating an optical transmission frame based on mapping of a client transmission signal into an optical channel transmission frame and outputting a transmission signal, and for demapping a client signal from the optical channel transmission frame based on an input of a reception signal and outputting a client reception signal; ¶ 0019: The optical transmission devices 1a and 1b perform interconversion between a client transmission/reception signal and an optical transmission/reception signal, for example, mapping/demapping between a client signal 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the above teaching as taught by Kubo and incorporate it into the system Meagher in order provide high-quality and high-speed optical network (see Kubo, ¶ 0007).

Regarding claim 16, Meagher in view of Kubo discloses the receiving apparatus according to claim 1, wherein the computer-executable instructions, when executed by the computing hardware, further cause the receiving apparatus to: receive N optical sub-channel transport units (OTUsubs), wherein a rate of each OTUsub equals the preset reference rate (see Meagher, Fig 2; Fig 4; Fig 6; ¶ 0027: the present invention provides frame-interleaving systems and methods for Optical Transport Unit K (OTUK) (i.e. Optical Transport Unit 4 (OTU4)), 100 Gb/s Ethernet (100 GbE), and other 100 Gb/s (100 G) optical transport enabling multi-level optical transmission. The frame-interleaving systems and methods of the present invention support the multiplexing of sub-rate clients, such as 10.times.10 Gb/s (10 G) clients, 2.times.40 Gb/s (40 G) plus 2.times.10 G clients, etc., into two 50 Gb/s (50 G) transport signals, four 25 Gb/s (25 G) transport signals, etc. that are forward error correction (FEC) encoded and carried on a single wavelength to provide useful, efficient, and cost-effective 100 G optical transport solutions today. In one exemplary configuration, a 100 G client signal or 100 G 
multiplex the N OTUsubs into the OTU-N (see Meagher, ¶ 0027: the frame-interleaving systems and methods of the present invention support the multiplexing of sub-rate clients, such as 10.times.10 Gb/s (10 G) clients, 2x40 Gb/s (40 G) plus 2x10 G clients, etc., into two 50 Gb/s (50 G) transport signals, four 25 Gb/s (25 G) transport signals, etc. that are forward error correction (FEC) encoded and carried on a single wavelength to provide useful, efficient, and cost-effective 100 G optical transport solutions today. In one exemplary configuration, a 100 G client signal or 100 G aggregate client signal carried over two or more channels is frame-deinterleaved, followed by even/odd sub-channel FEC encoding and framing. In another exemplary configuration, a 100 G client signal or 100 G aggregate client signal carried over two or more channels is received and processed by a single 100 G FEC framer, followed by frame-deinterleaving into two or more sub-rate channels; ¶ 0042: an OTU4-compatible process 150 produces an OTU4 stream with 10 tribs multiplexed into each frame, but requires payload coordination between channels. A non-compatible process 160 (FIG. 13) results in OTU4 frames with the first 5 tribs multiplexed into odd frames and the second 5 tribs multiplexed into even frames, creating two 5-trib multiplexing framers but not requiring interleave/deinterleave).

Regarding claim 17, Meagher in view of Kubo discloses the receiving apparatus according to claim 16, wherein the computer- executable instructions, when executed by the computing hardware, further cause the receiving apparatus to: align the N OTUsubs, and multiplex the aligned N OTUsubs into the OTU-N (see Meagher, ¶ 0027: the frame-interleaving systems and methods of the present invention support the multiplexing of sub-rate clients, such as 10.times.10 Gb/s (10 G) clients, 2x40 Gb/s (40 G) plus 2x10 G clients, etc., into two 50 Gb/s (50 G) transport signals, four 25 Gb/s (25 G) transport signals, etc. that are forward error correction (FEC) encoded and carried on a single wavelength to provide useful, efficient, and cost-effective 100 G optical transport solutions today. In one exemplary configuration, a 100 G client signal or 100 G aggregate client signal carried over two or more channels is frame-deinterleaved, followed by even/odd sub-channel FEC encoding and framing. In another exemplary configuration, a 100 G client signal or 100 G aggregate client signal carried over two or more channels is received and processed by a single 100 G FEC framer, followed by frame-deinterleaving into two or more sub-rate channels; ¶ 0042: an OTU4-compatible process 150 produces an OTU4 stream with 10 tribs multiplexed into each frame, but requires payload coordination between channels. A non-compatible process 160 (FIG. 13) results in OTU4 frames with the first 5 tribs multiplexed into odd frames and the second 5 tribs multiplexed into even frames, creating two 5-trib multiplexing framers but not requiring interleave/deinterleave).

Regarding claim 18, Meagher in view of Kubo discloses the receiving apparatus according to claim 15, wherein the OTU-N comprises N OTUsubs, and one of the N 

Regarding claim 19, Meagher in view of Kubo discloses receiving apparatus according to claim 18, wherein the OTU-N overhead of the one of the N OTUsubs comprises an OTU-N overhead for the whole OTU- N (see Meagher, ¶ 0006: client signal across N paths, each of the N paths carrying one of every N frames into which the aggregate client signal is deinterleaved. Each of the N paths include a set of Optical Transport Network (OTN) overhead for individual path operations, administration, maintenance, and provisioning (OAM&P); ¶ 0031: the OTUK frame 10 includes frame alignment (FAS) bytes 12, multi-frame alignment (MF) bytes 14, OTUK overhead (OH) bytes 16, Optical Data Unit K overhead (ODUK OH) bytes 18, Optical Payload Unit K overhead (OPUK OH) bytes 20, Optical Payload Unit (OPU) payload bytes 22, and FEC bytes 24 arranged over a plurality of rows 26 and columns 28).

Regarding claim 20, Meagher in view of Kubo discloses the receiving apparatus according to claim 15, wherein a frame structure of the OTU-N has 4 rows and 3824*N columns (see Meagher, ¶ 0031: the OTUK frame 10 includes frame alignment (FAS) bytes 12, multi-frame alignment (MF) bytes 14, OTUK overhead (OH) bytes 16, Optical .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 7,787,448 to Zhang discloses method and system for transparent transport of optical channel transmission unit signals via an optical transport network.
US Pub. 2012/0134674 SHIN et al. discloses apparatus and method for mapping a client signal.
US Patent 7,848,653 Zou discloses method and device for transmitting low rate signals over an optical transport network.
US Pub 2003/0016416 to Wolf discloses network element for signals of the optical transport network (OTN).
US Pub. 2009/0208208 to CHEN et al. discloses method for transmitting Ethernet signals in optical transport network.
US Patent 9,231,721 to Varadarajan et al. discloses system and method for scaling total client capacity with a standard-compliant optical transport network (OTN).
US Pub. 2010/0158519 to Dong et al. discloses method and system for transmitting and receiving client signals.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464